12/13/2022


           IN THE SUPREME COURT OF THE STATE OF MONTANA
                                                                                                           Case Number: DA 22-0699


                                       DA 22-0699
                                                                             ik    If   ....LT21   -33.'




STATE OF MONTANA,                                                         DEC 13 2922
                                                                        BOVV.=11 Gr
            Plaintiff and Appellee,                                 C
                                                                              ,   C3'
                                                                                                    - ur-t
                                                                                        6.3..".3ritana


      v.                                                           ORDER

KAITLYN HOLMES,

            Defendant and Appellant.


       Through counsel, Kaitlyn Holmes seeks leave to file an out-of-time appeal of the
Eighteenth Judicial District Court's September 14, 2022 judgment in Gallatin County Cause
No. DC-21-525C. Holmes represents that counsel's office mistakenly filed her November 9
notice of appeal with the District Court clerk only instead of with the Clerk of this Court.
Holmes advises that counsel for the State has no objection.
       M. R. App. P. 4(6) allows this Court to grant an out-of-time appeal "[i]n the
infrequent harsh case and under extraordinary circumstances amounting to a gross
miscarriage of justice[1" Given the administrative error in filing the notice with the wrong
court, and there being no objection, we conclude that Holmes's appeal should be allowed to
proceed.
       IT IS THEREFORE ORDERED that Holmes's Petition for an Out-of-Time Appeal is
GRANTED.
       IT IS FURTHER ORDERED that counsel for Holmes shall have ten days from the
date of this Order within which to file a Notice of Appeal and shall immediately order the
appropriate transcripts, if they have not been already ordered.
       The Clerk of this Court is directed to provide copies of this Order to all counsel of
record.
             Lt-aN
DATED this II, day of December, 2022.




                                        421 .0 JUL
                                                ,e4c....„
                                           Justices




                               2